UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.1)* Cinedigm Digital Cinema Corp. (Name of Issuer) Class A Common Stock, par value $.001 per share (Title of Class of Securities) (CUSIP Number) Barbara Parker Sageview Capital LP 55 Railroad Avenue Greenwich, CT 06830 Tel. No.: 203-625-4230 with a copy to Raphael M. Russo Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 1, 2013 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box.o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 004329108 SCHEDULE 13D Page2 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Capital Master, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 004329108 SCHEDULE 13D Page3 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Capital Partners (A), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 004329108 SCHEDULE 13D Page4 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Capital Partners (B), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 004329108 SCHEDULE 13D Page5 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Partners (C) (Master), L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 004329108 SCHEDULE 13D Page6 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Capital GenPar, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON OO CUSIP No. 004329108 SCHEDULE 13D Page7 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Capital GenPar, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON PN CUSIP No. 004329108 SCHEDULE 13D Page8 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Capital MGP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 24.9% 14 TYPE OF REPORTING PERSON OO CUSIP No. 004329108 SCHEDULE 13D Page9 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sageview Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 0.1% 14 TYPE OF REPORTING PERSON PN CUSIP No. 004329108 SCHEDULE 13D Page10 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Edward A. Gilhuly 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.1% 14 TYPE OF REPORTING PERSON IN CUSIP No. 004329108 SCHEDULE 13D Page11 of 16 1 NAME OF REPORTING PERSON OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Scott M. Stuart 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS Not Applicable 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.1% 14 TYPE OF REPORTING PERSON IN CUSIP No. 004329108 SCHEDULE 13D Page12 of 16 This statement constitutes Amendment No. 1 to the Schedule 13D relating to the Class A Common Stock, par value $0.001 (the “Shares”), issued by Cinedigm Digital Cinema Corp.(the “Issuer”), and hereby amends the Schedule 13D filed with the Securities and Exchange Commission on October 8, 2009 (as amended, the “Initial Schedule 13D”) to furnish the additional information set forth herein. All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Initial Schedule 13D. Item1. Security and Issuer. No Material Change. Item2. Identity and Background. Item 2 of the Initial Schedule 13D is hereby amended and restated as follows: (a) This Schedule 13D is being filed on behalf of each of the following persons (each a “Reporting Person” and collectively, the “Reporting Persons”): (i) Sageview Capital Master, L.P. (“Sageview Master”); (ii) Sageview Capital Partners (A), L.P. (“Sageview (A)”); (iii) Sageview Capital Partners (B), L.P. (“Sageview (B)”); (iv) Sageview Partners (C) (Master), L.P. (“Sageview (C)”); (v) Sageview Capital GenPar, Ltd. (“Sageview Ltd”); (vi) Sageview Capital GenPar, L.P. (“Sageview GenPar”); (vii) Sageview Capital MGP, LLC (“Sageview MGP”); (viii) Sageview Capital, L.P. ("Sageview Capital"), (ix) Edward A. Gilhuly; and (x) Scott M. Stuart. (b), (c) and (f). (i) Sageview Master is a Cayman Islands exempted limited partnership formed in order to engage in the acquiring, holding and disposing of investments in various companies. The principal business office of Sageview Master is 55 Railroad Avenue, Greenwich, Connecticut 06830. (ii) Sageview (A), Sageview (B) and Sageview (C) (collectively, the “Shareholders”) are collectively the holders of 100% of the limited partner interest in Sageview Master.Sageview (A) and Sageview (B) are Delaware limited partnerships and Sageview (C)is a Cayman Islands exempted limited partnership. The principal business office of each of the Shareholders is 55 Railroad Avenue, Greenwich, Connecticut 06830. (iii) Sageview Ltd is a Cayman Islands exempted limited liability company formed to act as the general partner of Sageview Master and each of the Shareholders. The principal business office of Sageview Ltd is 55 Railroad Avenue, Greenwich, Connecticut 06830. (iv) Sageview GenPar is a Delaware limited partnership formed to be the sole owner of Sageview Ltd. The principal business office of Sageview GenPar is 55 Railroad Avenue, Greenwich, Connecticut 06830. (v) Sageview MGP is a Delaware limited liability company formed to act as the general partner of Sageview GenPar. The principal business office of Sageview MGP is 55 Railroad Avenue, Greenwich, Connecticut 06830. The managing members and controlling persons of Sageview MGP are Scott M. Stuart and Edward A. Gilhuly (see paragraphs (vii) and (viii) below). (vi) Sageview Capital is a Delaware limited partnership and the investment adviser to each of the Shareholders. (vii) Mr. Gilhuly is a managing member and controlling person of Sageview MGP and a control person of Sageview Capital. Mr. Gilhuly is a United States citizen whose business address is c/o Sageview Capital LP, 245 Lytton Ave, Suite 250, Palo Alto, California 94301. Mr. Gilhuly’s principal occupation is to act as Co-President of Sageview Management, LLC. (viii) Mr. Stuart is a managing member and controlling person of Sageview MGP and a control person of Sageview Capital. Mr. Stuart is a United States citizen whose business address is 55 Railroad Avenue, Greenwich, Connecticut 06830. Mr. Stuart’s principal occupation is to act as Co-President of Sageview Management, LLC. (d) and (e). During the past five years, no Reporting Person and, to the best knowledge of each Reporting Person, no person otherwise identified in response to Item 2, has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of which any such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item3. Source and Amount of Funds or Other Consideration. No Material Change. . CUSIP No. 004329108 SCHEDULE 13D Page13 of 16 Item4. Purpose of Transaction. Item 4 of the Initial Schedule 13D is hereby amended to add the following paragraph at the end thereof: On March 1, 2013 the Issuer completeda refinancing of the Notesand, as a result, the Notesare no longer outstanding.Also on March 1, 2013, Edward A. Gilhuly, one of the Reporting Persons, resigned from the Board effective March 1, 2013.Ms. Laura Nisonger Sims, a Principal of Sageview Capital, remains on the Board. Item5. Interest in Securities of the Issuer. Item 5 of the Initial Schedule 13D is hereby amended and restated as follows: All ownership percentages set forth herein assume that there are 48,340,369 shares of ClassA Common Stock outstanding as of February 11, 2013, as reported in the Issuer’s Quarterly Report on Form 10-Q for the period ended December 31, 2012. (a) and (b)(i) Sageview Master may be deemed to beneficially own 16,000,000 shares of ClassA Common Stock, which are subject to issuance upon exercise of the Warrants. The 16,000,000 shares of ClassA Common Stock issuable upon exercise of the Warrants would constitute approximately 24.9% of the ClassA Common Stock outstanding upon such exercise. Sageview Master has sole voting power and sole dispositive power over any such shares of ClassA Common Stock deemed beneficially owned by it. (ii)Sageview (A)may be deemed to beneficially own 16,000,000 shares of ClassA Common Stock, which are subject to issuance upon exercise of the Warrants. The 16,000,000 shares of ClassA Common Stock issuable upon exercise of the Warrants would constitute approximately 24.9% of the ClassA Common Stock outstanding upon such exercise. Sageview (A)has shared voting power and shared dispositive power over any such shares of ClassA Common Stock deemed beneficially owned by it. (iii)Sageview (B)may be deemed to beneficially own 16,000,000 shares of ClassA Common Stock, which are subject to issuance upon exercise of the Warrants. The 16,000,000 shares of ClassA Common Stock issuable upon exercise of the Warrants would constitute approximately 24.9% of the ClassA Common Stock outstanding upon such exercise. Sageview (B)has shared voting power and shared dispositive power over any such shares of ClassA Common Stock deemed beneficially owned by it. (iv)Sageview (C)may be deemed to beneficially own 16,000,000 shares of ClassA Common Stock, which are subject to issuance upon exercise of the Warrants. The 16,000,000 shares of ClassA Common Stock issuable upon exercise of the Warrants would constitute approximately 24.9% of the ClassA Common Stock outstanding upon such exercise. Sageview (C)has shared voting power and shared dispositive power over any such shares of ClassA Common Stock deemed beneficially owned by it. (v)Sageview Ltd may be deemed to beneficially own 16,000,000 shares of ClassA Common Stock, which are subject to issuance upon exercise of the Warrants, by virtue of being the general partner of Sageview Master and each of the Shareholders. The 16,000,000 shares of ClassA Common Stock issuable upon exercise of the Warrants would constitute approximately 24.9% of the ClassA Common Stock outstanding upon such exercise. Sageview Ltd has sole voting power and sole dispositive power over any such shares of ClassA Common Stock deemed beneficially owned by it. (vi)Sageview GenPar may be deemed to beneficially own 16,000,000 shares of ClassA Common Stock, which are subject to issuance upon exercise of the Warrants, by virtue of being the sole shareholder of Sageview Ltd. The 16,000,000 shares of ClassA Common Stock issuable upon exercise of the Warrants would constitute approximately 24.9% of the ClassA Common Stock outstanding upon such exercise. Sageview GenPar has sole voting power and sole dispositive power over any such shares of ClassA Common Stock deemed beneficially owned by it. (vii)Sageview MGP may be deemed to beneficially own 16,000,000 shares of ClassA Common Stock, which are subject to issuance upon exercise of the Warrants, by virtue of being the general partner of Sageview GenPar. The 16,000,000 shares of ClassA Common Stock issuable upon exercise of the Warrants would constitute approximately 24.9% of the ClassA Common Stock outstanding upon such exercise. Sageview MGP has sole voting power and sole dispositive power over any such shares of ClassA Common Stock deemed beneficially owned by it. (viii) Sageview Capital may be deemed to beneficially own 180,395 shares of Class A Common Stock, which were originally awarded to principals of Sageview Capital in connection with their service on the Board. The 180,395 shares constitute less than 0.1% of the Class A Common Stock outstanding. Sageview Capital has sole voting power and sole dispositive power over any such shares of Class A Common Stock deemed beneficially owned by it. (ix)As a managing member of Sageview MGP and control person of Sageview Capital, each of Messrs. Stuart and Gilhuly may be deemed to beneficially own any shares of ClassA Common Stock that Sageview MGP and Sageview Capital may beneficially own or be deemed to beneficially own. Each such individual disclaims beneficial ownership of such shares. Neither the filing of this Schedule13D nor any of its contents shall be deemed to constitute an admission that any Reporting Person is the CUSIP No. 004329108 SCHEDULE 13D Page14 of 16 beneficial owner of the Common Stock referred to herein for purposes of Section13(d) of the Act or for any other purpose, and such beneficial ownership is expressly disclaimed. (c)Except as set forth in Item4 and this Item5, none of the Reporting Persons has engaged in any transaction during the past 60days in any shares of ClassA Common Stock. (d)Each of the Reporting Persons affirms that no person other than the Reporting Persons has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, any of the securities of the Issuer reported on this Schedule13D. (e)Not applicable. Item6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. No Material Change. Item7. Material to be Filed as Exhibits. 1. Joint Filing Agreement. CUSIP No. 004329108 SCHEDULE 13D Page15 of 16 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March6, 2013 SAGEVIEW CAPITAL MASTER, L.P. By: Sageview Capital GenPar, Ltd., its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Director SAGEVIEW CAPITAL PARTNERS (A), L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Director SAGEVIEW CAPITAL PARTNERS (B), L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Director SAGEVIEW PARTNERS (C)(MASTER), L.P. By: Sageview Capital GenPar, Ltd. its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Director SAGEVIEW CAPITAL GENPAR, LTD. By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Director CUSIP No. 004329108 SCHEDULE 13D Page16 of 16 SAGEVIEW CAPITAL GENPAR, L.P. By: Sageview Capital MGP, LLC its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Co-President SAGEVIEW CAPITAL MGP, LLC By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Co-President SAGEVIEW CAPITAL, L.P. By: Sageview Management, LLC its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Co-President /s/SCOTT M. STUART SCOTT M. STUART /s/EDWARD A. GILHULY EDWARD A. GILHULY Exhibit 1 JOINT FILING AGREEMENT The undersigned hereby agree that the Schedule13D filed with the Securities and Exchange Commission on or about the date hereof with respect to the ClassA Common Stock, par value $0.001 per share, of Cinedigm Digital Cinema Corp., is being jointly filed, and all amendments thereto will be jointly filed, on behalf of each of the persons and entities named below in accordance with Rule13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated as of March6, 2013 SAGEVIEW CAPITAL MASTER, L.P. By: Sageview Capital GenPar, Ltd., its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Vice President SAGEVIEW CAPITAL PARTNERS (A), L.P. By: Sageview Capital GenPar, Ltd., its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Vice President SAGEVIEW CAPITAL PARTNERS (B), L.P. By: Sageview Capital GenPar, Ltd., its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Vice President SAGEVIEW PARTNERS (C) (MASTER), L.P. By: Sageview Capital GenPar, Ltd., its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Vice President SAGEVIEW CAPITAL GENPAR, LTD. By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Vice President SAGEVIEW CAPITAL GENPAR, L.P. By: Sageview Capital MGP, LLC its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Vice President SAGEVIEW CAPITAL MGP, LLC By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Vice President SAGEVIEW CAPITAL, L.P. By: Sageview Management, LLC its General Partner By: /s/EDWARD A. GILHULY Name: Edward A. Gilhuly Title: Co-President /s/SCOTT M. STUART SCOTT M. STUART /s/EDWARD A. GILHULY EDWARD A. GILHULY
